PER CURIAM: *
Jose Antonio Regalado-Garcia (Regalado) appeals his conviction and sentence following his guilty plea to possession of marijuana with intent to distribute. Regalado correctly notes that his argument, made for the first time on appeal, that the district court lacked jurisdiction to convict and sentence him because 21 U.S.C. § 841 is unconstitutional under Apprendi v. New *412Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.